             Case 1:19-cv-02642-BAH Document 2 Filed 09/04/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,                            Case No.: 1:19-cv-02642
       and
PEOPLE OF THE STATE OF NEW                           PLAINTIFFS’ UNOPPOSED MOTION
YORK, by LETITIA JAMES,                              TO ENTER STIPULATED ORDER FOR
Attorney General of the State of New York,           PERMANENT INJUNCTION AND
                                                     CIVIL PENALTY JUDGMENT
                Plaintiffs,
       vs.
GOOGLE LLC,
a Delaware limited liability company,
       and
YOUTUBE, LLC,
a Delaware limited liability company,
                Defendants.

       Plaintiffs, the Federal Trade Commission (“FTC” or “Commission”), by and through its

undersigned counsel, and The People of the State of New York (“State of New York”), by their

attorney Letitia James, Attorney General of the State of New York (collectively, “Plaintiffs”),

respectfully move for entry of the attached proposed Stipulated Order for Permanent Injunction

and Civil Penalty Judgment (“Stipulated Order”) that accompanies this motion. All parties have

agreed to the terms of the Stipulated Order, as evidenced by their signatures thereon, to resolve

this action. The Commission and the State of New York believe that entry of this Order would

most efficiently further the ends of justice in this case. Pursuant to Local Civil Rule 7(m),

undersigned counsel conferred with counsel for Google LLC and YouTube, LLC, who indicated

that the motion was unopposed prior to filing.




                                                 1
          Case 1:19-cv-02642-BAH Document 2 Filed 09/04/19 Page 2 of 3



       WHEREFORE, Plaintiffs respectfully request that the Court enter the Stipulated Order

for Permanent Injunction and Civil Penalty Judgment.

Dated: September 4, 2019



                              Respectfully Submitted,

LETITIA JAMES                                       ALDEN F. ABBOTT
Attorney General of the State of New York           General Counsel


___Clark P. Russell__________________               ____/s/ Kristin Krause Cohen_______
CLARK P. RUSSELL                                    KRISTIN KRAUSE COHEN
New York Bar No. 2848323                            D.C. Bar No. 485946
Deputy Bureau Chief                                 PEDER MAGEE
JORDAN S. ADLER                                     D.C. Bar No. 444750
New York Bar No. 4605556                            TIFFANY GEORGE
Assistant Attorney General                          New York Bar No. 4023248
Bureau of Internet and Technology                   Federal Trade Commission
Office of the New York State Attorney General       600 Pennsylvania Ave., NW
28 Liberty St.                                      Mailstop CC-8232
New York, New York 10005                            Washington, DC 20580
(212) 416-8433 (voice)                              (202) 326-2276 (voice)
(212) 416-8369 (fax)                                (202) 326-3062 (fax)
Email: clark.russell@ag.ny.gov                      Email: kcohen@ftc.gov
Email: jordan.adler@ag.ny.gov                       Email: pmagee@ftc.gov
                                                    Email: tgeorge@ftc.gov
Attorneys for Plaintiff State of New York
                                                    Attorneys for Plaintiff Federal Trade
                                                    Commission




                                                2
          Case 1:19-cv-02642-BAH Document 2 Filed 09/04/19 Page 3 of 3



                          LOCAL RULE 7(k) CERTIFICATION
                     Names of Persons to Be Served with Proposed Order

        Pursuant to Local Rule 7(k), the following attorneys are entitled to be notified of the
entry of the foregoing Stipulated Order:

CHRISTOPHER N. OLSEN
LIBBY J. WEINGARTEN
Wilson Sonsini Goodrich & Rosati
1700 K Street, NW
5th Floor
Washington, DC 20006
(202) 973-8800
(202) 973-8899 (fax)
Email: colsen@wsgr.com
Email: lweingarten@wsgr.com




                                                 3
